Mr. Presiding Justice Harker delivered the opinion op the Court. •This writ of error is prosecuted to reverse a judg ment for $396.50 recovered against the plaintiff in error and one T. 8. Rigsby upon a promissory note executed by them to the defendants in error. Rigsby was defaulted. The plaintiff in error, who was merely surety on the note, defended upon the ground that after maturity, time of payment had been extended without his knowledge or consent. Upon a trial of that issue, a jury being waived, the court found for the defendants in error. The instrument by which the extension was granted was delivered to the wife or Eigsby and is as follows: “This April 13th, 1895. “In consideration of fifteen dollars, commission to me paid by T. S. Eigsby, I hereby extend the time of payment of a certain note that I, the undersigned, have on the said T. S. Eigsby for $400, with credit of $200 until the first day of June, 1895. Said note being the same one signed by T. S. Williams as security. , “E. J. Batov.” It was procured pending a suit on the note, which was thereupon dismissed. Plaintiff in error contends that he had no knowledge of the contract for extension until the day after it was signed. So far as the execution of this particular instrument is concerned, that contention is supported by the evidence. It abundantly appears, however, that the suit was dismissed, and immediate steps to collect the note were abandoned because of his solicitations. Bandy testified that after bringing the suit plantiff in error importuned him on three or four different occasions to withdraw the suit because it would injure his business, and that he signed the instrument and withdrew the suit for that reason. The rule of law which relieves from liability a surety on a promissory note where an extension of time for payment has been granted, the principal was designed to protect a surety ignorant and innocent of any purpose to extend his liability beyond the time fixed in the note. It was never intended to relieve from liability a surety who had induced the extension or had connived at ib; and such seems to have been the attitude of appellant. The judgment will therefore be affirmed.